UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 04-7659



MICHAEL ARNES SMITH,

                                                Plaintiff - Appellant,

            versus


DEE SIMS,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-02-835-1)


Submitted:    January 27, 2005              Decided:   February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Arnes Smith, Appellant Pro Se. Robert Boyd Jones, Jr.,
CRANFILL, SUMNER & HARTZOG, LLP, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Arnes Smith appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Smith v. Sims,

No. CA-02-835-1 (M.D.N.C. filed Sept. 27, 2004 & entered Sept. 28,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -